Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 09, 2017

The Court of Appeals hereby passes the following order:

A16A1910. NEW STAR REALTY, INC. v. JUNGANG PRI USA, LLC.

      Jungang Pri USA, LLC brought this action in the Superior Court of Gwinnett
County against New Star Realty & Investment, Inc. (“New Star Georgia”), New Star
Realty, Inc. (“New Star California”), Jeongha Lee, Yoon Jae Lee, Paul N.
Rohrabaugh, and West Point Property Group, LLC. Jungang subsequently moved to
drop Yoon Jae Lee as a party defendant. Jungang also filed a motion to amend the
consolidated pre-trial order asking, among other things, that Jeongha Lee and West
Point Property Group be dropped as parties. However, no order was filed dismissing
Yoon Jae Lee, Jeongha Lee, and West Point Property Group as parties. In the
absence of such an order, the trial court determined that Yoon Jae Lee, Jeongha Lee,
and West Point Property remained parties to the action, and the jury was instructed
that they were among the parties.
      The jury returned a verdict (i) against Rohrabaugh on Jungang’s negligence
claim and awarded damages of $1,000,000, (ii) against New Star California on
Jungang’s negligence claim and awarded damages of $1,000,000, and (iii) against
New Star Georgia on Jungang’s breach of contract claim and awarded damages of
$0.00. The jury also found that Jungang was entitled to recover its attorney’s fees and
expenses of litigation from New Star California in the amount of $200,000. As to the
negligence claim, the jury allocated percentages of fault among the parties.
      Following the trial, New Star California and Rohrabaugh moved for judgment
notwithstanding the verdict. On August 7, 2015, the trial court filed an order entering
judgment on the verdict against Rohrabaugh and New Star California, but reserving
the issue of prejudgment interest. On October 14, 2015, in two separate orders, the
trial court denied Rohrabaugh’s and New Star California’s motions for judgment
notwithstanding the verdict and directed that the issue of prejudgment interest no
longer be reserved.
       New Star California filed a notice of appeal from the August 7, 2015 judgment
on November 12, 2015. The record provided to this Court does not show that any
judgment was rendered on the jury’s verdict as to New Star Georgia. Nor does it
appear that any order has been entered dismissing Yoon Jae Lee, Jeongha Lee, and
West Point Property Group or otherwise disposing of Jungang’s claims against those
parties.
       In cases involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of fewer than all the parties is not
a final judgment. See OCGA § 9-11-54 (b); Shoenthal v. Shoenthal, 333 Ga. App.
729, 730 (776 SE2d 663) (2015). In such cases, there must be an express
determination under OCGA § 9-11-54 (b) or there must be compliance with the
interlocutory appeal requirements of OCGA § 5-6-34 (b), and where neither code
section is followed, the appeal is premature and must be dismissed. See Shoenthal,
333 Ga. App. at 730. Here, the trial court’s orders did not dispose of all of Jungang’s
claims, nor did it direct the entry of final judgment in accordance with OCGA § 9-11-
54 (b). Therefore, as New Star California did not comply with the interlocutory
appeal procedures of OCGA § 5-6-34 (b), this appeal is hereby DISMISSED as
premature.




                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           03/09/2017
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.